 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00158-DAD-BAM

12                                  Plaintiff,            FINAL ORDER OF FORFEITURE

13            v.

14   DUSTIN HARDIN,

15                                  Defendant.

16

17           WHEREAS, on March 26, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Dustin Hardin in the

19   following property:

20                  a. Three rounds of 12 caliber ammunition.

21           AND WHEREAS, beginning on March 29, 2019, for at least thirty (30) consecutive

22   days, the United States published notice of the Court’s Order of Forfeiture on the official

23   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third

24   parties of their right to petition the Court within sixty (60) days from the first day of

25   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

26   the forfeited property;

27           AND WHEREAS, the Court has been advised that no third party has filed a claim to the

28   subject property and the time for any person or entity to file a claim has expired.
                                                         1
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 3   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

 4   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

 5   title, and interest of Dustin Hardin.

 6          2.      All right, title, and interest in the above-listed property shall vest solely in the

 7   name of the United States of America.

 8          3.      The Bureau of Alcohol, Tobacco, Firearms and Explosives shall maintain

 9   custody of and control over the subject property until it is disposed of according to law.

10   IT IS SO ORDERED.
11
        Dated:     January 21, 2020
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
